NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        NOV 5 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

TORRES CONSULTING AND LAW                       No.    17-16075
GROUP, LLC,
                                                D.C. No. 2:15-cv-01905-SPL
                Plaintiff-Appellant,

 v.                                             MEMORANDUM*

UNITED STATES DEPARTMENT OF
VETERANS AFFAIRS,

                Defendant-Appellee.

                   Appeal from the United States District Court
                            for the District of Arizona
                   Steven Paul Logan, District Judge, Presiding

                     Argued and Submitted October 18, 2018
                           San Francisco, California

Before: M. SMITH and HURWITZ, Circuit Judges, and EATON,** Judge.

      Torres Consulting and Law Group, LLC (“Torres”) appeals a summary

judgment holding that a Freedom of Information Act request was on behalf of a

commercial user and subject to the fees provided for such users under 5 U.S.C.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
              Richard K. Eaton, Judge of the United States Court of International
Trade, sitting by designation.
§ 552(a)(4)(A)(ii)(I) and 38 C.F.R. § 1.561(c)(i). We have jurisdiction under 28

U.S.C. § 1291 and affirm.

      A “commercial use” requester is one who seeks the “information for a use or

purpose that furthers . . . commercial, trade, or profit interests, [including] furthering

those interests through litigation.” 38 C.F.R. § 1.561(b)(2). Torres requested

information from the Department of Veteran Affairs (“VA”) on behalf of its client,

the Colorado Building and Construction Trades Council (“CBCTC”), in order to

determine whether government contractors were complying with the Davis-Bacon

Act. The VA categorized Torres as a commercial use requester, because CBCTC

sought to further the commercial interests of its member unions. The district court

agreed, stating that, “As a representative of unions, CBCTC gains value and helps

its member[s] by removing the competition that does not comply with Davis-

Bacon.”

      We affirm. The proposed use of the requested information was to submit

complaints to the Department of Labor for violations of federal wage law. The VA

did not err in classifying that use as commercial under the governing regulation.

Although Torres argues that the VA impermissibly based its determination on

CBCTC’s identity, rather than the use to which it would put the requested

information, the record indicates that the VA’s analysis was proper. It reasoned that

CBCTC was not in a position to disseminate information for the public benefit, and


                                            2
although it did note CBCTC’s identity and stated mission in its analysis,

consideration of a requester’s identity for the purpose of determining use is not

prohibited. The VA concluded that “[CBCTC] is in business for the benefit of its

Union members,” not “to inform the public.” Under the “commercial” definition of

§ 1.561(b)(2), the district court correctly affirmed the VA’s finding that Torres was

a commercial use requester, acting on behalf of a client who would use the

information to materially benefit the unions it represented.

      AFFIRMED




                                          3